Citation Nr: 0401978	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  01-09 788A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to reimbursement of or payment for the cost of 
unauthorized medical treatment provided from October 29, 2000 
to November 1, 2000. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 determination of VA Medical 
Center (VAMC) in Syracuse, New York, which denied 
reimbursement of or payment for the cost of unauthorized 
medical services provided from October 29, 2000 to November 
1, 2000 by the State University of New York (SUNY).  A notice 
of disagreement was received in November 2001.  A statement 
of the case was issued in December 2001.  A substantive 
appeal was received from the veteran in January 2002.  The 
veteran is not represented in this appeal.

For reasons expressed below, this appeal is being remanded to 
the VAMC through the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking reimbursement for the cost of 
unauthorized private medical treatment provided from October 
29, 2000 to November 1, 2000.  While VA has received the 
invoice for the services rendered during this time, it has 
not received a copy of the pertinent treatment.  It appears 
that the RO has attempted to obtain this record, though this 
is not clear.    

The Board notes that the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002)) is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record does not include any correspondence from the VAMC, 
the agency of original jurisdiction, specifically addressing 
the VCAA notice and duty to assist provisions as they pertain 
to the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board attempted to rectify this deficiency 
in a letter sent to the veteran in December 2002.  However, 
action by the agency of original jurisdiction is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the appropriate notice, the VAMC 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the VAMC of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the VAMC should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental SOC 
(SSOC) that explains the bases for the RO's determinations 
should include citation to pertinent legal authority 
implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159-
not cited to in the December 2001 SOC or the January 2002 
SSOC.  

Accordingly, this matter is hereby REMANDED to the VAMC 
(through the RO, via the AMC) for the following actions:

1.  The VAMC should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claim.  

Too ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the VAMC's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if needed, authorization-needed for the 
VAMC to obtain  pertinent records of 
treatment from October 29, 2000 to 
November 1, 2000-is provided.  

The VAMC's notice letter should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain that the 
veteran has a full one-year period for 
response (unless this right is waived, in 
writing).  

2.  After receiving the veteran's 
response, the VAMC should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
VAMC should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The VAMC must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159, and any additional 
legal authority considered, as well as 
clear reasons and bases for the VAMC's 
determinations) and afford them 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




